February 27, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   ERIC NDUBUEZE UFOM AND EQUAL RIGHTS FOR PERSONS WITH
          DISABILITIES INTERNATIONAL, INC., Appellants

NO. 14-13-01111-CV                          V.

WEST WYNDE HEALTH SERVICES, INC., GLADYS IBIK AND JOHN IBIK,
                         Appellees
             ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on November 1, 2013. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Eric Ndubueze Ufom and Equal Rights for Persons with Disabilities
International, Inc., jointly and severally.
      We further order this decision certified below for observance.